Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 05/13/2021 after mailing of the final office action on 5/10/21. The amendments to claim 1 have overcome the pending rejection under 35 USC 112(b) and claims of 5/13/21 are in condition for the allowance. Therefore the finality of the final rejection has been withdrawn and the notice of allowance has been issued.
2.	The instant application is a division of 15/347,709, filed 11/09/2016, now abandoned claiming priority from provisional application 62253605 filed 11/10/2015. 

Claim status
3.	In the claim listing of 5/13/21 claims 1-14 and 22-31 are pending in this application. Claim 1 is amended. Claims 15-21 are canceled. The amendments to claim 1 have been reviewed and entered. No new matter has been introduced by the amendments.

Withdrawn Rejection and Response to the Remarks
4.	The previous rejection of claims 1-14 and 22-31 under 35 USC 112(b) has been withdrawn in view of amendments to claim 1 by providing proper antecedent basis. Remarks are directed to amendments to claim 1 (Remarks, pg. 6), which are acknowledged by the examiner.


EXAMINER’S AMENDMENT
5.	Authorization for this examiner’s amendment was given in a telephonic interview with the applicant’s representative Mr. Fuller on 5/15/21.
	In the claim listing of 5/13/21 please replace the term “Claim” in claims 22-31 in line 1 with “claim”.

Examiner’s Comment
6.	Claims 1-14 and 22-31 have been renumbered as claims 1-24. The dependent claims are grouped together based on their dependencies.

Conclusion
7.	Claims 1-14 and 22-31 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634